United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2922
                       ___________________________

                                Brandon T. Sheets

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Clayton Edwards, Captain, White County Detention Center; Jeff Hacker, Corporal,
 White County Detention Center; Sanchez, Dr., White County Detention Center;
                             Advanced Medical

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                           Submitted: March 14, 2013
                            Filed: March 19, 2013
                                [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.
      Former inmate Brandon T. Sheets appeals from the judgment of the District
     1
Court granting summary judgment to the defendants in his 42 U.S.C. § 1983 action.
Upon de novo review of the record, see Carpenter v. Gage, 686 F.3d 644, 648 (8th
Cir. 2012), cert. denied, 133 S. Ct. 955 (2013) (standard of review), and careful
consideration of the issues Sheets identifies on appeal, we find no basis for reversal.
The judgment of the District Court is affirmed.
                        ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-